DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As claim 6, “the previous circuit stage” is vague and indefinite because it does not refer to any previous element.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8, 14-15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frink [US 2010/0215057] in view of Hurvig [US 6507592].
As claim 1, Frink discloses a network device, comprising: a network interface configured to transmit packets via a network link [Fig 3, 320 for transmitting packets to receivers]; timestamp circuitry [Fig 3, Ref 306] configured to modify a packet that is to be transmitted by the network interface circuitry by embedding a future timestamp in the packet to generate a timestamped packet, the future timestamp associated with a transmit time at which the timestamped packet is to be transmitted by the network interface, the transmit time occurring after the timestamp circuitry embeds the future timestamp in the packet [Fig 3, Ref 306a for creating a packet and Ref 306b for generating a transmit timestamp “first transmit timestamp” which associated to a transmit time “a second transmit timestamp”, inserts into packet, Par. 0039-0042]; and time gating circuitry [Fig 3, Ref 312] that includes, or is coupled to, a clock circuit, the time gating circuitry configured to i) receive the timestamped packet, ii) determine when a current time indicated by the clock circuit reaches the transmit time, iii) hold the timestamped packet from proceeding to the network interface prior to the current time reaching the transmit time, and iv) release the timestamped packet, embedded with the [Fig 3, 310 and 312 for receiving a timestamp “a first timestamp” packet and associated with a second transmit time stamp, wherein Ref 312 comparing the second time stamp “transmit time” with the current clock to determine if it need to transmit the timestamp packet into the network or hold the packet at the storage Ref 310]. However, Frink fails to fully disclose what Hurvig discloses time gating circuitry that includes, or is coupled to, a clock circuit, the time gating circuitry configured to i) receive the timestamped packet, ii) determine when a current time indicated by the clock circuit reaches the transmit time, iii) hold the timestamped packet from proceeding to the network interface prior to the current time reaching the transmit time, and iv) release the timestamped packet in response to the current time reaching the transmit time [Fig 1, Ref 30 receives a clock signal from Ref 20 and compares with a departure timestamp of the packet with current time of Ref 20, transmit the packet out of Ref 60 if the departure time of the packet and current time is equal and holding the packets that departure time greater than current time, Col 4:1 -40, 5:57-6:18, Col. 7:50-8-8, Col. 9:9-44, Col. 10:26-53].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for comparing the transmit timestamp with current time to determine if hold or forward the packet based on the result of comparing as disclosed by Hurvig into the teaching of Frink. The motivation would have been to deliver a plurality of streams to receivers.
[Fig 1, Ref 60 is a stage between Ref 10 and 30 wherein Ref 10 for inserting departure time into packet before placing into Ref 60 wherein departure time includes a maximum delay time from Ref 10 and 30; Col 4:1-40, 5:57-6:18, Col. 7:50-8-8, Col. 9:9-44, Col. 10:26-53]. 
As claim 5, Frink discloses the timestamp circuitry is configured to generate timing information, separate from the future timestamp “ in the timestamped packet, that indicates the transmit time [Fig 3, Ref 306b for generating a transmit time which is different from a timestamp “first timestamp of packet]; and the time gating circuitry configured to receive the timing information and use the timing information to determine when the current time indicated by clock circuit reaches transmit time [Fig 3, Ref 312 for receiving a transmit time “second timestamp” for comparing with current time to determine when forwarding the timestamped packet]. 
As claim 6, Frink discloses one or more circuitry stages includes a previous stage disposed between the timestamp circuitry and the time gating circuitry, the one or more circuitry stages configured to: process the timestamp packet, receive the timing information from the timestamp circuitry, and provide the timing information to the time [Fig 3, Ref 310 for storing the packets which includes timestamp of packet and a second timestamp which associated with the timestamp packet, is provided to Ref 312 for comparing with current time; Par. 0039-0042]. 
As claim 8, Hurvig discloses the timestamp circuitry is configured to provide timing information to the time gating circuitry so that the timing information bypasses the one or more circuitry stages disposed between the timestamp circuitry and the time gating circuitry [Fig 1, Ref 20 for providing transmit time to Ref 30 by bypassing Ref 60]. 
As claim 14, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.
As claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.
As claim 18, the claim is rejected based on the same reasoning as presented in the rejection of claim 5. 
As claim 19, Frink discloses processing, at the network device, contents of the timestamped packet with one or more circuitry stages after embedding the future timestamp in the packet and prior to holding the timestamped packet at time gating circuitry [Fig 3, Ref 310 for storing timestamp packet prior holding it at the time gating]; and providing, at the network device, the timing information to the time gating circuitry via the one or more circuitry stages that process the contents of the timestamped packet after the future timestamp is embedded in the packet [Par. 0039-0042, a second timestamp is provided to Ref 310 from Ref 306b]; wherein determining when the current time reaches the transmit time comprising using the [Par. 0039-0042 and Fig 3, Ref 312 for determining the second timestamp and current time are equal or not].
Claims 3-4 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurvig and Frink as applied to claims 1 and 14 above, and further in view of Weis [US 2006/0184797].
As claim 3, Hurvig and Frink fail to discloses what Weis discloses the one or more circuitry stages configured to process the timestamped packet between the timestamp circuitry and the time gating circuitry comprises: authentication information generation circuitry that is configured to generate authentication information using contents of the timestamped packet, including the timestamp embedded in the timestamped packet [Fig 3 discloses a timestamp was calculated and inserted into packet then generating authentication information with timestamp and contents of packet and inserted into authentication field]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for generating authentication information for inserting into the packet as disclosed by Weis into the teaching of Hurvig and Frink.  The motivation would have been to prevent data lost.
As claim 4, Weis discloses authentication information generation circuitry is further configured to embed the authentication information in the timestamped packet [Fig 3, Ref 304]. 
As claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.
.
Claims 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurvig and Frink as applied to claims 1 and 14 above, and further in view of Dekoos [US 9929928].
As claim 7, Hurvig and Frink fail to disclose what Dekoos discloses the one or more circuitry stages disposed between the timestamp circuitry and the time gating circuitry comprises: encryption circuitry that is configured to encrypt contents of the timestamped packet, including the timestamp embedded in the timestamped packet [Fig 3, Ref 318 for encrypting the packet with timestamp which inserting in the Ref 310]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for encrypting data as disclosed by Dekoos into the teaching of Hurvig and Frink.  The motivation would have been to prevent data theft.
As claim 20, the claim is rejected based on the same reasoning as presented in the rejection of claim 7. 
Claims 9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurvig and Frink as applied to claims 1 and 14 above, and further in view of Patiejunas [US 2005/0091024].
	As claim 9, Hurvig and Frink discloses the timestamp circuitry is configured to append the timing information to the timestamped packet [Hurvig discloses Col. 5:57-6:18 and Frink discloses Par. 0039-0042].  However, Hurvig and Frink fails to disclose [Par. 0068 discloses time information is deleted from packet before sending out to network]. 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for removing the time information from a packet before sending it to network as disclosed by Patiejunas into the teaching of Hurvig and Frink.  The motivation would have been to improve throughput of network link.
As claim 21, the claim is rejected based on the same reasoning as presented in the rejection of claim 9. 
Claims 10-12 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurvig and Frink as applied to claims 1 and 14 above, and further in view of Curran-Gray [US 2006/0256720].
As claim 10, Hurvig and Frink fail to disclose what Curran-Gray discloses the timestamp circuitry includes an adder circuit configured to generate the future timestamp at least by adding a time offset to a time indicated by the clock circuit [Fig 6, Ref Packet timestamp includes adder for adding the delay with current time]. 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for adding two values such as delay and current time as disclosed by Curran-Gray into the teaching of 
As claim 11, Curran-Gray discloses wherein the time gating circuitry includes a comparator circuit configured to i) compare the current time to the transmit time [Fig 6, Packet delay includes Ref 611 for comparing timestamp with current time], and ii) generate a control signal that indicates when the current time has reached the transmit time [Fig 6, Packet delay includes Ref 611 for generating a signal to allow Ref 604 to receiving the packet for transmitting to the network when timestamp and current time is equal]. 
As claim 12, Curran-Gray discloses the time gating circuitry further includes a gate circuit that is configured to i) receive the control signal, and ii) selectively release the timestamped packet, embedded with a future timestamp that is associated with transmit time to the network interface based on the control signal [Fig 6, Packet delay includes Ref 611 for generating a signal to allow Ref 604 to receiving the packet for transmitting to the network when timestamp and current time is equal]. 
As claim 22, the claim is rejected based on the same reasoning as presented in the rejection of claim 10. 
As claim 23, the claim is rejected based on the same reasoning as presented in the rejection of claim 11. 
As claim 24, the claim is rejected based on the same reasoning as presented in the rejection of claim 12. 
Claims 13 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurvig and Frink as applied to claims 1 and 14 above, and further in view of Saito [US 2001/0047425].
As claim 26, Frink and Hurvig fail to discloses what Saito discloses the time gating circuitry further including a pause circuit configured to cause a previous circuitry stage coupled to the time gating circuitry to pause sending packer data to the time gating circuitry to determine that the current time has not reached the transmit time [Par. 0027 discloses transmit time of cell 1-3 is comparing with current time which equal to transmit time of cell 1-2, generating a inhibit signal to prevent the cell 1-3 to be forward to Ref 13 of Fig 3 from a previous circuit  Ref 12 of Fig 3].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for determining if transmit time of a packet is not excess a current time, then generating inhibiting signal to prevent the previous circuit to forward the packet as disclosed by Saito into the teaching of Hurvig and Frink.  The motivation would have been to improve throughput of the system.
As claim 27, the claim is rejected based on the same reasoning as presented in the rejection of claim 26. 
As claim 13, Frink and Hurvig disclose the previous circuitry stage configured to process contents of the timestamped packet prior to the time gating circuitry receiving the contents of the timestamped packet [Fig 1, Ref 60 is memory for processing the contents of packet by provide a space to store the content of packet].  However, Hurvig and Frink fail to discloses the pause signal generator circuit configure to [Ref 13 of Fig 3 from a previous circuit Ref 12 of Fig 3 has an inhibit circuit to send inhibit signal to prevent a previous circuit to send packet to it]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for determining if transmit time of a packet is not excess a current time, then generating inhibiting signal to prevent the previous circuit to forward the packet as disclosed by Saito into the teaching of Hurvig.  The motivation would have been to improve throughput of the system.
As claim 25, the claim is rejected based on the same reasoning as presented in the rejection of claim 13. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Elliot [US 2006/0251084] discloses a method and system for inserting timestamp into packet for transmitting to network.
Barry [US 2008/0137691] discloses a device for processing timestamp embedded in the packet in order to determine if packet need to store or forward.
Zwack [US 2003/002483] discloses holding packet based on comparing current time and transmitting time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414